UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6241


LEE EDWARD ELLERBE,

                Petitioner - Appellant,

          v.

WARDEN STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:12-cv-01064-GRA)


Submitted:   April 29, 2013                  Decided:   May 24, 2013


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee Edward Ellerbe, Appellant Pro Se.      Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lee    Edward       Ellerbe      seeks       to    appeal          the     district

court’s    order      accepting      the      recommendation           of    the       magistrate

judge     and    denying        relief   on     his       28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues     a    certificate        of   appealability.                 28    U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the       denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable            jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see    Miller-El     v.    Cockrell,         537    U.S.       322,      336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ellerbe has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense      with    oral    argument        because      the     facts         and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3